Citation Nr: 1821858	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  11-32 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for depression prior to May 23, 2008, in excess of 50 percent prior to August 14, 2017, and in excess of 70 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine prior to December 4, 2008, in excess of 20 percent prior to August 15, 2017, and in excess of 40 percent thereafter.

4.  Entitlement to a rating in excess of 20 percent for DDD of the cervical spine prior to August 15, 2017, and in excess of 30 percent thereafter.

5.  Entitlement to a rating in excess of 50 percent for sleep apnea.

6.  Entitlement to a rating in excess of 10 percent for atrial fibrillation with mild left ventricular hypertrophy.

7.  Entitlement to a rating in excess of 10 percent for hypertension.

8.  Entitlement to a compensable rating for right ear hearing loss.

9.  Entitlement to an initial rating in excess of 10 percent for residuals of fractured nose, status post septorhinoplasty.

 
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to October 2004.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

When this case was previously before the Board in December 2014, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board acknowledges that in October 2017 the Veteran's former representative, an attorney, withdrew from representation.  The Veteran is now unrepresented.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.



FINDING OF FACT

In January and February 2018 correspondence, prior to a Board decision, the Veteran requested withdrawal of the appeal of all issues listed on the title page.


CONCLUSION OF LAW

The criteria for withdrawal of the entire appeal have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In correspondence received in January and February 2018, the Veteran withdrew the appeal of all issues listed on the title page and, therefore, there remain no allegations of errors of fact or law for appellate consideration regarding those issues.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.


ORDER

The appeal is dismissed.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


